Exhibit 10.104

 

[***].  Confidential Treatment Requested – Certain information in this exhibit
has been omitted and filed separately with the Commission.  Confidential
treatment has been requested with respect to the omitted portions.

 

AGREEMENT

 

December 20th, 2004

 

Curitel Communications, Inc. (hereinafter called “Curitel”) and UTStarcom
Personal Communications LLC (hereinafter called “UTStarcom”) enter into this
Agreement as of December 20th, 2004 according to the following terms and
conditions:

 

1.                                       Exclusivity.

 


1.1                                 CURITEL APPOINTS UTSTARCOM ITS EXCLUSIVE
DISTRIBUTOR FOR THE SALE OF CURITEL’S [***] TERMINAL PRODUCTS SET FORTH IN THE
EXHIBIT A DESIGNED, ENGINEERED OR PRODUCED BY CURITEL IN [***] (THE
“TERRITORY”).

 


1.2                                 CURITEL WILL NOT PROVIDE ANY OF ITS PRODUCTS
TO [***] FOR SELLING THEM WITHIN THE UTSTARCOM’S EXCLUSIVE TERRITORY.

 


1.3                                 UTSTARCOM WILL CONSIDER CURITEL AS ITS
PREFERRED [***] SUPPLIER.

 

2.                                       Product.

 

Product models specified in Exhibit A are Subject to carrier approval and
competitive prices from Curitel.  Product model not specified in Exhibit A could
be sold through UTStarcom provided there is a pre-arranged agreement with
carrier and price, delivery term and other major issues mutually agreed by
Curitel.

 

3.                                       Quantity.

 


3.1                                 UTSTARCOM SHALL PURCHASE FROM CURITEL THE
TOTAL QUANTITY EXCEEDING [***] UNITS SUBJECT TO (A) THE ACCEPTABLE PERFORMANCE
OF PRODUCT DURING TRIAL BY CARRIERS AND THEIR APPROVAL OF USER INTERFACE AND TO
COMPLIANCE WITH ALL TECHNICAL ISSUES; AND (B) COMPETITIVE PRICING, TIMELY
DELIVERY AND SATISFACTORY QUALITY.

 

4.                                       Price.

 


4.1                                 THE PRICE FOR TERMINALS ON THE ATTACHMENT IS
BASED ON ONE HANDSET, ONE STANDARD BATTERY, ONE CHARGER AND MANUAL.

 


4.2                                 PRICE BY MODEL FOR 4TH QUARTER IN YEAR 2004
IS SPECIFIED IN EXHIBIT A.

 


4.3                                 PRICES FOR 1ST QUARTER IN YEAR 2005 AND
THEREAFTER SHALL BE DISCUSSED AND MUTUALLY AGREED.

 

--------------------------------------------------------------------------------


 


4.4                                 UTSTARCOM’S FINAL PRICES TO THE CARRIERS
(HEREINAFTER REFERRED TO THE “NET PRICES”) SHALL BE THE AMOUNT EQUAL TO [***]. 
ALL OTHER NET PRICES SHALL BE MUTUALLY AGREED BY BOTH PARTIES.

 

5.                                       Payment Terms.

 


5.1                                 UTSTARCOM SHALL MAKE PAYMENT TO CURITEL FOR
PRODUCT MODEL PURCHASED UNDER THIS AGREEMENT BY TELEGRAPHIC TRANSFER.  EVERY
FIRST DAY OF THE MONTH, CURITEL WILL SEND THE INVOICE FOR THAT MONTH’S TOTAL
SCHEDULED SHIPMENT AND UTSTARCOM WILL MAKE PAYMENT OF [***] OF THE INVOICED
AMOUNT ON THAT DAY.  AT THE TIME OF EVERY INDIVIDUAL SHIPMENT, UTSTARCOM WILL
ALSO MAKE PAYMENT FOR THE [***] OF ITS INVOICE AMOUNT OF THE SHIPPED PRODUCTS
WITHIN (3) DAYS AFTER RECEIVING BILL OF LANDING THEREOF IN US DOLLARS.  EVERY
LAST DAY OF THE MONTH, THE BALANCE OF THE PREPAID [***] AMOUNT WILL BE SETTLED
IN A WAY THAT UTSTARCOM MAKES PAYMENT FOR THE DIFFERENCES IF UTSTARCOM’S TOTAL
PAYMENTS IN THAT MONTH FALLS SHORT TO THE TOTAL SHIPPED AMOUNT IN THAT MONTH. 
OR UTSTARCOM WILL DEDUCT THE AMOUNT FROM FOLLOWING MONTH’S [***] AMOUNT IF THERE
IS ANY OVER PAID AMOUNT IN THE PREVIOUS MONTH.

 

6.                                       Forecast / Order Placement.

 


6.1                                 UTSTARCOM WILL PROVIDE CURITEL WITH [***]
FIRM PURCHASE ORDER AND [***] ROLLING FORECAST OF ITS ESTIMATED REQUIREMENTS FOR
PRODUCTS.

 


6.2                                 THE ABOVE PURCHASE ORDER AND THE ROLLING
FORECAST SHALL BE PROVIDED BY THE 10TH OF EACH MONTH.

 


6.3                                 UTSTARCOM WILL UPDATE FORECASTS ON A MONTHLY
BASIS OR MORE FREQUENTLY.

 


6.4                                 THE PURCHASE ORDER SHALL BE DEEMED TO BE
CONFIRMED IN CASE CURITEL FAILS TO NOTIFY UTSTARCOM OF OBJECTION TO SUCH
PURCHASE ORDER WITHIN 5 BUSINESS DAYS AFTER RECEIPT OF IT.

 


6.5                                 BOTH PARTIES WILL DISCUSS AND SHARE RISK FOR
THE LONG LEAD AND UNIQUE COMPONENTS TO BE ORDERED BY CURITEL BEFORE APPROVAL OF
THE PRODUCTS FROM THE CARRIERS MODEL BY MODEL.  CURITEL WILL PROVIDE THE UNIQUE
PARTS AND LONG-LEAD COMPONENTS LIST.  THIS LIST WILL INCLUDE THE QUANTITY AND
THE UNIT PRICE AND THE TOTAL AMOUNTS TO BE PURCHASED TO MEET THE MASS PRODUCTION
REQUIREMENT.

 


6.6                                 SUBJECT TO SECTION 3.1, WITH RESPECT TO ANY
SURPLUS COMPONENTS OR FINISHED GOODS ALREADY ORDERED AND/OR MANUFACTURED UNDER
THE PURCHASE ORDERS OF UTSTARCOM AND FOR WHICH CURITEL IS LIABLE RESULTING FROM
CANCELLATION OF FIRM PURCHASE ORDERS, UTSTARCOM WILL TAKE RESPONSIBILITY AS LONG
AS UTSTARCOM ISSUED THE PURCHASE ORDER.  THIS RESPONSIBILITY WILL INCLUDE THE
PURCHASE OF ABOVE QUANTITY AT THE PRICE OF P/O SHEET.  CURITEL, HOWEVER, WILL
USE ITS BEST EFFORTS TO (1) REDUCE ITS LIABILITY TO ITS VENDORS BY CANCELING
ORDERS FOR SURPLUS COMPONENTS AND (2) UTILIZE SUCH ITEMS IN MANUFACTURING
ELSEWHERE.

 

2

--------------------------------------------------------------------------------


 

7.                                       Delivery.

 


7.1                                 UTSTARCOM AND CURITEL WILL WORK TOGETHER TO
ENSURE MAXIMUM FLEXIBILITY IN ORDER DELIVERY.  PRODUCT MODEL WILL BE SHIPPED AT
CIP (INCOTERMS 2000) TO ANY PORT BY AIR OR SEA FREIGHT, AT UTSTARCOM’S OPTION.

 


7.2                                 CURITEL WILL BE RESPONSIBLE FOR AIR FREIGHT
CHARGES IN CASE THAT CURITEL DELIVERS THE PRODUCT AFTER [***] FROM AGREED
DELIVERY DATE ON THE CONFIRMED PURCHASE ORDER.

 


7.3                                 IN THE EVENT DELIVERY IS DELAYED MORE THAN
[***] FROM AGREED DELIVERY DATE ON THE CONFIRMED PURCHASE ORDER, UTSTARCOM WILL
HAVE THE OPTION TO CANCEL OR REVISE PURCHASE ORDER FOR THE DELAYED PRODUCT
MODEL.

 

8.                                       Marketing.

 


8.1                                 UTSTARCOM SHALL PROVIDE MARKETING
INFORMATION PER [***] TO CURITEL [***].  UTSTARCOM SHALL CAUSE CURITEL TO BUILD
UP MARKETING CHANNEL WITH CARRIERS DIRECTLY AND DISCUSS FOR ALL THE PRODUCT
PLANNING RELATED ISSUES.

 

9.                                       [***]

 

10.                                 Fulfillment Fee.

 


10.1                           CURITEL AGREES TO PAY A FULFILLMENT FEE TO
UTSTARCOM TO BE MUTUALLY NEGOTIATED BASED ON PRIOR FEES CHARGED FOR THE AFTER
SALES SERVICE TO BE RENDERED TO CURITEL’S PRODUCTS SOLD IN THE TERRITORIES.

 


10.2                           THE FULFILLMENT FEE TO COVER ANY AND ALL THE
EXPENSES, WHICH WILL OCCUR IN CONNECTION WITH UTSTARCOM’S SALES ACTIVITY, IS
INCLUDED IN THE NET PRICES (NET PRICE INCLUDES FULFILLMENT FEE).

 


10.3                           THE FULFILLMENT FEE IS PAID ONLY FOR THE COMPLETE
SET OF [***] TERMINAL PRODUCT, WHICH CONSISTS OF HANDSET, A BATTERY AND A
DESKTOP CHARGER.

 

11.                                 Brand Name.

 


11.1                           THE PRODUCTS PURCHASED BY UTSTARCOM UNDER THIS
AGREEMENT SHALL BE SOLD UNDER THE CO-BRAND NAME SUCH AS AUDIOVOX-PANTECH,
PROVIDED, HOWEVER, THAT IF THE CARRIERS DO NOT ACCEPT SUCH CO-BRANDING,
UTSTARCOM WILL MAKE BEST EFFORTS FOR SUCH CO-BRAND NAME TO BE DISPLAYED ON GIFT
BOXES, LABELS OR OTHER MATERIALS THAN HANDSETS.

 

3

--------------------------------------------------------------------------------


 

12.                                 Parts Allowance.

 


12.1                           CURITEL SHALL PROVIDE [***] SPARE PART OF THE
PRODUCT TO UTSTARCOM IN LIEU OF THE WARRANTY SERVICE FOR THE PRODUCT.  CURITEL
SHALL NOT BE RESPONSIBLE FOR ANY OTHER WARRANTY SERVICE (EXCEPT ANY EPIDEMIC
FAILURE) FOR THE PRODUCT OTHER THAN THE SUPPLY OF [***] SPARE PART SET FORTH IN
THE PRECEDING SENTENCE.

 


12.2                           EXCEPT FOR THE SECTION 12.1, CURITEL SHALL
QUARTERLY INVOICE ANY SPARE PARTS PROVIDED TO UTSTARCOM IN ACCORDANCE WITH
MARKET PRICE AT THAT TIME.  CURITEL WILL CONTINUE TO PROVIDE SPARE PARTS FOR
SUCH WARRANTY SERVICE BY UTSTARCOM AFTER EXPIRATION OF THIS AGREEMENT.

 

13.                                 Warranty Service.

 


13.1                           UTSTARCOM SHALL BE RESPONSIBLE FOR THE WARRANTY
SERVICES WITH RESPECT TO THE PRODUCT EXCEPT ANY EPIDEMIC FAILURE.  EPIDEMIC
FAILURE SHALL MEAN THE SITUATION THAT WOULD EXIST IF [***] OR MORE OF THE TOTAL
UNITS OF THE PRODUCTS DELIVERED TO BUYER HEREUNDER DURING THE CONSECUTIVE [***]
PERIOD DEMONSTRATES A DEFECT IN MATERIAL WORKMANSHIP AND/OR DESIGN, OR FAILS TO
CONFORM TO THIS SPECIFICATION BECAUSE OF A IDENTICAL CAUSE EXCEPT FAULT OR
NEGLIGENCE OF THE USER, OR SHIPPER, OR IMPROPER USE OF THE PRODUCT, CURITEL’S
RESPONSIBILITY FOR THE EPIDEMIC FAILURE IS EFFECTIVE FOR [***] AFTER SHIPMENT OF
THE PRODUCTS.  CURITEL WILL BE RESPONSIBLE FOR ALL COSTS AND EXPENSES IN
CONNECTION WITH HE EPIDEMIC FAILURE.

 


13.2                           IF CURITEL ESTABLISHES ITS OWN WARRANTY SERVICE
FACILITIES IN UTSTARCOM’S EXCLUSIVE TERRITORIES FOR ITS PRODUCT AFTER EXPIRATION
OF THIS AGREEMENT, UTSTARCOM WILL COOPERATE AND ASSIST CURITEL IN THIS ENDEAVOR,
PROVIDED CURITEL CONTINUES TO PROVIDE SPARE PARTS TO UTSTARCOM.

 

14.                                 Agreement Term and Termination.

 


14.1                           THIS AGREEMENT SHALL BE VALID FOR A PERIOD OF
[***] FROM THE SIGNATURE OF THIS AGREEMENT.

 


14.2                           UTSTARCOM SHALL SUPPORT CURITEL TO ESTABLISH A
DIRECT SALES OPERATION FOR ITS PRODUCTS IN THE TERRITORY.  SUCH SUPPORT SHALL
INCLUDE, BUT NOT LIMITED TO [***].  IF UTSTARCOM FAILS TO DO THIS OR DELAYS TO
PROVIDE SUCH SUPPORTS, CURITEL SHALL BE ENTITLED TO CLAIM AGAINST UTSTARCOM. 
THIS WILL INCLUDE TO MAKE NULL AND VOID FOR THE EXCLUSIVITY ABOVE CLAUSE 1.

 


14.3                           FOR THE AVOIDANCE OF DOUBT, CURITEL SHALL BE
ENTITLED TO SELL OR DISTRIBUTE, DURING THE TERM OF THIS AGREEMENT, IN THE
TERRITORY ANY TERMINALS THAT SHALL NOT BE SPECIFIED IN EXHIBIT A ATTACHED HERETO
AND DESCRIBED IN ARTICLE 2.

 

15.                                 Limitation of Liability; Governing Law.

 


15.1                           LIMITATION OF LIABILITY. NEITHER PARTY SHALL HAVE
ANY LIABILITY FOR ANY LOSS OF PROFIT OR OTHER COMMERCIAL DAMAGE, INCLUDING,
WITHOUT LIMITATION: INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL OR PUNITIVE
DAMAGES OF ANY KIND; LOSS OF, OR DAMAGE TO, UTSTARCOM’S OR ANY END USER’S
RECORDS OR DATA; OR LOSS OF REVENUE,

 


4

--------------------------------------------------------------------------------


 


LOSS OF BUSINESS OR OTHER FINANCIAL LOSS ARISING OUT OF OR IN CONNECTION WITH
ANY PRODUCTS SOLD OR LICENSED BY CURTAIL TO UTSTARCOM OR TO ANY END USER OF
PRODUCTS, EVEN IF CURTAIL HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 


15.2                           WITHOUT LIMITING THE FOREGOING, EACH PARTY’S
TOTAL LIABILITY TO THE OTHER PARTY UNDER THIS AGREEMENT WILL BE LIMITED TO THE
PAYMENTS MADE BY UTSTARCOM UNDER THIS AGREEMENT IN THE  [***] IMMEDIATELY
PRECEDING THE EVENT WHICH GAVE RISE TO SUCH DAMAGES.

 


15.3                           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS, OTHER THAN CHOICE OF LAW RULES, OF
THE STATE OF CALIFORNIA.  ALL DISPUTES WHICH MAY ARISE BETWEEN THE PARTIES, OUT
OF OR IN RELATION TO OR IN CONNECTION WITH THIS AGREEMENT SHALL BE FINALLY
SETTLED BY ARBITRATION IN LOS ANGELES, CA IN ACCORDANCE WITH ARBITRATION
RULES OF ICC.

 

Curitel Communications, Inc.

UTSTARCOM

 

 

 

 

By:

/s/ Moon Song

 

By:

/s/ Philip Christopher

 

 

Dr. Moon Song

 

Philip Christopher

 

President and CEO

 

President and CEO UTStarcom

 

 

Personal Communication LLC

 

5

--------------------------------------------------------------------------------


 

Exhibit A - AudioVox Year 2004 / 2005

 

[***]

 

--------------------------------------------------------------------------------